 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DON ANGELO DAVIS,                                 No. 2:19-CV-0222-WBS-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (Doc. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6                  Plaintiff names as defendants various prison officials he claims are liable for

 7   miscalculating the duration of his sentence.

 8                  When a state prisoner challenges the legality of his custody and the relief he seeks

 9   is a determination that he is entitled to an earlier or immediate release, such a challenge is not

10   cognizable under 42 U.S.C. § 1983 and the prisoner’s sole federal remedy is a petition for a writ

11   of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v. Shimoda,

12   131 F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.

13   1995) (per curiam). Thus, where a § 1983 action seeking monetary damages or declaratory relief

14   alleges constitutional violations which would necessarily imply the invalidity of the prisoner’s

15   underlying conviction or sentence, or the result of a prison disciplinary hearing resulting in

16   imposition of a sanction affecting the overall length of confinement, such a claim is not

17   cognizable under § 1983 unless the conviction or sentence has first been invalidated on appeal, by

18   habeas petition, or through some similar proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-

19   84 (1994) (concluding that § 1983 claim not cognizable because allegations were akin to

20   malicious prosecution action which includes as an element a finding that the criminal proceeding
21   was concluded in plaintiff’s favor); Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997)

22   (concluding that § 1983 claim not cognizable because allegations of procedural defects were an

23   attempt to challenge substantive result in parole hearing); cf. Neal, 131 F.3d at 824 (concluding

24   that § 1983 claim was cognizable because challenge was to conditions for parole eligibility and

25   not to any particular parole determination); cf. Wilkinson v. Dotson, 544 U.S. 74 (2005)

26   (concluding that § 1983 action seeking changes in procedures for determining when an inmate is
27   eligible for parole consideration not barred because changed procedures would hasten future

28   parole consideration and not affect any earlier parole determination under the prior procedures).
                                                        2
 1                  Here, success on plaintiff’s claims relating to miscalculation of his sentence would

 2   clearly imply the invalidity of the term currently being imposed. To the extent plaintiff’s

 3   sentence has not been invalidated, recalculated, or otherwise overturned, plaintiff’s claims are not

 4   cognizable in this civil action. Plaintiff will be provided an opportunity to amend to include

 5   further allegations regarding the disposition of any federal or state court actions relating to his

 6   sentence.

 7                  Because it is possible that the deficiencies identified in this order may be cured by

 8   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

 9   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

10   informed that, as a general rule, an amended complaint supersedes the original complaint. See

11   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

12   amend, all claims alleged in the original complaint which are not alleged in the amended

13   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

14   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

15   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

16   complete in itself without reference to any prior pleading. See id.

17                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

18   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

19   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

20   each named defendant is involved, and must set forth some affirmative link or connection
21   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

22   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

23                  Finally, plaintiff is warned that failure to file an amended complaint within the

24   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

25   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

26   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).
27   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

28   ///
                                                         3
 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 3                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 4   service of this order.

 5

 6

 7   Dated: March 26, 2019
                                                             ____________________________________
 8                                                           DENNIS M. COTA
 9                                                           UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
